Case: 17-14589   Date Filed: 05/25/2018   Page: 1 of 3


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-14589
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 3:16-cr-00100-MCR-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

versus

REUBIN W. COCHRAN, JR.,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Northern District of Florida
                    ________________________

                            (May 25, 2018)
              Case: 17-14589     Date Filed: 05/25/2018   Page: 2 of 3


Before TJOFLAT, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:

      Richard M. Summa, appointed counsel for Reubin W. Cochran in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED and Cochran’s conviction and sentence are

AFFIRMED.




                                          2
              Case: 17-14589     Date Filed: 05/25/2018   Page: 3 of 3


JORDAN, Circuit Judge, dissenting:

      With respect, I dissent. I do not think that an appeal here “lacks any basis in

fact or law,” McCoy v. Court of Appeals of Wisconsin, Dist. 1, 486 U.S. 429, 438

n.10 (1998), and would require counsel to file a merits brief addressing the district

court’s denial of Mr. Cohen’s motion to withdraw the guilty plea.




                                          3